Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2473 Filed 09/01/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,

 v.
                                                        Case No. 19-20451
 JAY SCHWARTZ,

                 Defendant.
 ________________________________/

            OPINION AND ORDER DENYING DEFENDANT’S MOTION
           TO SUPPRESS THE RIZZO TITLE III WIRETAP AND DENYING
      DEFENDANT’S MOTION TO SUPPRESS THE REYNOLDS TITLE III WIRETAP

        Before the Court are Defendant Jay Schwartz’s two motions to suppress the

 contents of Title III wiretaps. Defendant contends that all evidence recovered from

 wiretaps of both Chuck Rizzo and Dean Reynolds should be suppressed for improper

 minimization. (ECF Nos. 49, 51.) Defendant alleges that the government violated the

 terms of the authorizing court orders when conducting the wiretaps. He also alleges that

 the authorizing orders were defective because they improperly delegated judicial review

 of the intercepted communications, which included privileged attorney-client

 conservations, to a government filter team. (Id.) The court has reviewed the record and

 does not find a hearing to be necessary. E.D. Mich. LR 7.1(f)(2). For the reasons

 provided below, the court will deny both motions.

                                    I. BACKGROUND

        This case involves an expansive public corruption conspiracy in Macomb County,

 Michigan. Defendant in this case, Jay Schwartz, was indicted on July 2, 2019. (ECF No.
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2474 Filed 09/01/21 Page 2 of 16




 1.) Defendant is accused of being a knowing participant in a scheme by businessman

 Chuck Rizzo to bribe a public official regarding a Clinton Township waste hauling

 contract. (Id. at PageID.3.) As part of the investigation, in July 2015, FBI special agents

 and the Assistant United States Attorneys (“AUSAs”) assigned to the case sought to

 wiretap the phones of co-conspirators Chuck Rizzo and Dean Reynolds. (See ECF Nos.

 21-2, 54-2.)

        Investigators alleged that, in addition to providing various legal services to Rizzo

 and his company, Defendant was also, at Rizzo’s behest, providing “free” divorce-

 related legal services (actually underwritten by Rizzo) to Dean Reynolds, then a Clinton

 Township trustee. (ECF No. 21-2, PageID.188.) The government first sought to

 intercept any communication between Defendant and Rizzo regarding Reynolds’s

 ongoing divorce case. (Id.) The court authorized the interceptions of Rizzo’s phone

 calls, but the order included explicit requirements that any communication between

 Rizzo and Defendant “for the purposes of obtaining legal advice for himself or Rizzo

 Services” should be minimized in “real-time” by an FBI “Filter Agent.” (Id., PageID.187.)

 A “Filter” Agent or “Filter AUSA” is one totally independent of the investigation at issue.

        The Rizzo wiretap order also required that the Filter Agent implement “normal

 spot checking” of minimized calls to ensure the contents of the calls had not turned

 criminal, and it required that the government provide a Filter AUSA to review the

 contents of the calls for privileged information before transcripts could be turned over to

 the investigating agents. (Id.) During the course of the wiretap, investigators intercepted

 and recorded several conversations involving Defendant Schwartz. (ECF No. 23,

 PageID.792.)



                                              2
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2475 Filed 09/01/21 Page 3 of 16




        At the same time, the government also sought authorization to intercept any

 communications between Reynolds and Defendant by monitoring Reynolds’s phone.

 (ECF No. 54-2, PageID.2198-99.) The initial application and order to intercept

 Reynolds’s communications required the use of a Filter Agent, separate from the

 investigative team, to minimize noncriminal contents of intercepted communications.

 (Id., PageID.2240-42.) While the initial Reynolds interception order did not specifically

 require the use of a full “taint team” with a Filter AUSA, beginning with the August 2015

 renewal, the authorizing order included a requirement that a filter AUSA be used to

 prevent the disclosure of privileged communications. (See ECF No. 54-3, PageID.2307-

 08.)

        Defendant has now been charged, based at least in part on the content of these

 intercepted calls, with “agree[ing] to give thousands of dollars in free legal services to

 Dean Reynolds with the intent to influence” Reynolds’s votes on township contracts in

 favor of Rizzo’s company. (ECF No. 1, PageID.3.)

        During discovery, the government produced records concerning over 25,000

 communications recorded over the approximately five-month period that the wiretaps

 were active. (ECF No. 23, PageID.805.) Defendant now points to fifty-six calls turned

 over in the government’s production that he contends were not properly minimized

 because they contain privileged attorney-client communications on legal matters that

 were not the subject of the government’s investigation. (ECF No. 49, PageID.1468.)

 Specifically, the fifty-six calls highlighted by Defendant were between Rizzo and six

 other attorneys who had had contact with Rizzo regarding various “general business

 and personal matters.” (Id., PageID.1479) Defendant was not a party to any of these



                                               3
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2476 Filed 09/01/21 Page 4 of 16




 calls himself. (Id.) Defendant cites these calls as evidence that filter agents disobeyed

 the court order, which required the agents to immediately minimize the contents of any

 calls containing attorney-client communications not relevant to the investigation. (Id.,

 PageID.1478.) Defendant now contends that the fact that so many attorneys’ calls

 made it through the filter procedure suggests that the government “ran roughshod over

 the [c]ourt’s Order, treating it as an afterthought.” (Id., PageID.1467.) Therefore,

 Defendant moves to suppress the contents of the Rizzo wiretap.

        Defendant also contends that both the Rizzo and Reynolds wiretaps should be

 suppressed in their entirety because the court orders authorizing the interceptions were

 allegedly defective from the start—allowing the executive branch to filter for attorney

 client-privilege “rather than the calls simply being recorded and turned over to the court

 for judicial review.” (ECF No. 51, PageID.2172.)

                                         II. TITLE III

        Title III of the Omnibus Crime Control and Safe Streets Act of 1968, as amended,

 18 U.S.C. §§ 2510–2522, establishes a three-tiered procedure for obtaining

 authorization to intercept wire or oral communications. Strict adherence to these

 procedural steps is a prerequisite to issuance of a wiretap order. United States v.

 Giordano, 416 U.S. 505 (1974). First, a duly authorized law enforcement officer must

 obtain approval from the United States Attorney General or a specifically designated

 Assistant Attorney General in order to apply to a federal judge for a wiretap. See 18

 U.S.C. § 2516(1). Second, once such approval is obtained, the officer must present to

 the judge a written application for a wiretap. 18 U.S.C. § 2518(1). Third, the judge must

 make certain enumerated findings and may issue an ex parte order containing specified



                                              4
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2477 Filed 09/01/21 Page 5 of 16




 elements. See 18 U.S.C. § 2518(3). Title III further provides for the suppression by

 “[a]ny aggrieved person” of all evidence derived from a wiretap if “the communication

 was unlawfully intercepted,” or “the order of authorization or approval under which it was

 intercepted is insufficient on its face,” or “the interception was not made in conformity

 with the order of authorization or approval.” 18 U.S.C. § 2518(10)(a). Although Title III

 allows for suppression of communications intercepted in violation of the statute, the

 Supreme Court has cautioned that “suppression is not mandated for every violation of

 Title III.” United States v. Chavez, 416 U.S. 562, 575 (1974).

                                      III. DISCUSSION

        A wiretap authorization order is presumed proper and a defendant has the

 burden of overcoming that presumption. United States v. Castillo–Garcia, 117 F.3d

 1179, 1186 (10th Cir. 1997); see also United States v. Giacalone, 853 F.2d 470, 482

 (6th Cir. 1988) (“[I]t is well settled that in seeking suppression of evidence the burden of

 proof is upon the defendant to display a violation of some constitutional or statutory right

 justifying suppression.”) (quotation omitted).

        Title III requires the government to conduct electronic surveillance “in such a way

 as to minimize the interception of communications not otherwise subject to interception.”

 18 U.S.C. § 2518(5). When a defendant seeks to challenge minimization, “[i]nitially, the

 Government must make a prima facie showing of reasonable minimization.” United

 States v. Gray, 372 F. Supp. 2d 1025, 1042 (N.D. Ohio 2005) (citing United States v.

 Willis, 890 F.2d 1099, 1102 (10th Cir.1989)). “Then, the burden shifts to the defendant

 to show that more effective minimization was possible.” Id. With respect to minimization,

 the “government is held to a standard of honest effort; perfection is usually not



                                              5
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2478 Filed 09/01/21 Page 6 of 16




 attainable, and is certainly not legally required.” United States v. Uribe, 890 F.2d 554,

 557 (1st Cir. 1989).

                                         A. Standing

        Because Defendant’s phone was not wiretapped, but he was a target of the

 larger investigation, the first issue is whether Defendant has standing to challenge the

 Rizzo wiretap in its entirety based on alleged minimization errors during fifty-six calls

 that did not include Defendant. Defendant argues that as a target of the investigation he

 has standing to challenge the validity of wiretap procedures, as a whole, based on these

 calls. The court concludes, however, that Defendant lacks standing to bring such a

 challenge because it is based only on alleged improper minimization of calls that did not

 involve Defendant. 1

        Under Title III, only an “aggrieved person” has standing to bring a motion to

 suppress the contents of intercepted wire or oral communications. 18 U.S.C. §

 2518(10)(a). An “aggrieved person” means a person “who was a party to any

 intercepted wire, oral, or electronic communication or a person against whom the

 interception was directed.” Id. § 2510(11). The Supreme Court has previously found that

 the definition of “aggrieved person” under Title III “should be construed in accordance

 with existent standing rules.” Alderman v. United States, 394 U.S. 165, 175 n.9 (1969).

 And, “[a] defendant bears the burden of proving that he has standing to contest the

 admissibility of the evidence in question.” United States v. Azano Matsura, 129 F. Supp.



 1      While Defendant also argues in his briefing that the government’s failure to
 record an allegedly exculpatory call between Defendant and Chuck Rizzo; the court has
 already explained at length in a previous opinion that the government had no duty “to
 intercept all calls, or all of a certain subset of calls.” See United States v. Schwartz, No.
 19-20451, 2020 WL 6793329, at *4 (E.D. Mich. Nov. 19, 2020).
                                               6
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2479 Filed 09/01/21 Page 7 of 16




 3d 975, 978 (S.D. Cal. 2015) (citing United States v. Singleton, 987 F.2d 1444, 1447

 (9th Cir. 1993)).

        Courts have previously found that a “defendant only has standing as to

 conversations in which he participated, or which occurred over a telephone belonging to

 him: the fact that he was named in orders, but not intercepted does not give rise to

 standing.” United States v. Dickerson, 651 F. Supp. 2d 739, 741 (N.D. Ohio 2009)

 (citing U.S. v. Salemme, 91 F.Supp.2d 141, 381 (D. Mass. 1999), rev’d in part on other

 grounds, 225 F.3d 78 (1st Cir. 2000)). “Stated another way, ‘when objecting to the

 introduction of a given call X, a defendant must show that he or she was a party to call

 X or that he or she has a privacy interest in the premises housing the tapped phone.’”

 Matsura, 129 F. Supp. 3d at 979 (quoting United States v. Suquet, 547 F. Supp. 1034,

 1038 (N.D. Ill. 1982)); see also United States v. Cooper, 868 F.2d 1505, 1510 (6th Cir.

 1989) (“[D]efendant. . . has standing to challenge the overruling of [another defendant’s]

 motion to suppress evidence. . . only with reference to the interceptions of the telephone

 conversations . . . in which [he himself] participated.”) (emphasis added).

        These precedents clearly show that Defendant Schwartz lacks standing to

 challenge the fifty-six calls he contends should have been minimized in the Rizzo

 wiretap Authorization order. Because Defendant does not cite a single wiretap call he

 participated in that the government failed to minimize, the court concludes he does not

 have standing to seek suppression of the wiretap as a whole. (Nor does he present any

 evidence of improper minimization of an intercepted call he participated in during the

 Reynolds wiretap.) Defendant cites no case law in support of his assertion that a

 Defendant, merely as the target of an investigation, has standing to suppress the



                                             7
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2480 Filed 09/01/21 Page 8 of 16




 complete contents of a wiretap based on evidence of misconduct that is only found in

 calls in which he did not participate, so the court rejects this novel claim. 2

                  B. All considered factors weigh against suppression

        Complete suppression of all evidence obtained during a wiretap, as sought by

 Defendant, is a “drastic remedy” limited to “‘particularly horrendous’” cases of non-

 compliance tainting the “‘investigation as a whole.’” United States v. Dimora, 836 F.

 Supp. 2d 534, 582 (N.D. Ohio 2011) (quoting United States v. Hoffman, 832 F.2d 1299,

 1309 (1st Cir. 1987)). Even putting aside Defendant’s lack of standing, the evidence of

 improper minimization presented by Defendant does not show that such a remedy is

 appropriate here.

        Defendant contends that the fifty-six calls between Rizzo and six attorneys (other

 than Defendant) present sufficient evidence showing that filter agents disregarded the

 authorizing order’s limitations on collecting privileged attorney-client communications.

 (ECF No. 49, PageID.1478.) From Defendant’s perspective, the fact that multiple calls




 2      Defendant, in his reply brief, now seems to largely concede that he lacks
 standing to directly suppress the fifty-six calls he alleged were improperly intercepted,
 but he argues “the fact that these recordings took place at all is serious evidence that
 the [wiretap] Authorizing Order was not followed and raises questions regarding
 whether it was even read in the first place.” (ECF No. 56, PageID.2453 (emphasis
 added).) The standard for suppression, however, requires a defendant to do more than
 “raise questions.” See United States v. Gray, 372 F.Supp.2d 1025, 1042 (N.D. Ohio
 2005). In many respects, it appears Defendant is now pursuing an implicit request for
 additional discovery, in the form of a motion to suppress. (See id., PageID.2452 (noting
 that the government “refuses to confirm the existence of the required [minimization
 procedures] memorandum,” or “[confirm] that live in-person monitoring actually took
 place”).) A motion to suppress is not meant to be a backdoor to discovery that a
 defendant previously failed to obtain, and in any event, the government’s legal position
 on the need for additional discovery cannot plausibly be considered proof of misconduct
 on the part of the investigating agents.
                                                8
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2481 Filed 09/01/21 Page 9 of 16




 from the same easily identifiable attorneys slipped through the minimization process

 suggests there was a fundamental flaw in the government’s compliance with the order. 3

        The government responds to Defendant’s factual allegations by first arguing that

 it has already established “a prima facie case of objectively reasonable compliance with

 the wiretap requirements” by producing wiretap applications containing “extraordinary

 detailed description of the intercept and filter procedures,” and by transparently

 providing Defendant with agent notes and over 25,000 recordings of interceptions that

 took place during the investigation. (Id., PageID.2433.) The government argues that the

 fifty-six “allegedly improper interceptions Mr. Schwartz highlights do not make this case

 one appropriate for the rare, drastic remedy of complete suppression.” (ECF No. 55,

 PageID.2432.) The government further argues that some of the highlighted calls do not

 clearly constitute instances of improper minimization. (Id., PageID.2436-37.) For

 instance, at least four of the fifty-six calls contain only static, and there is some evidence

 that attorney James McCann (thirteen calls) also served as a political consultant for

 Rizzo and organized fundraisers, so it is not clear that all of these calls should have

 been completely minimized. 4 (Id.)



 3        Defendant’s briefing, however, does not point to any improperly minimized calls
 as part of the Reynolds intercept. (See ECF No 51, PageID.2173.) So, the court
 presumes this line of argumentation is limited to the Rizzo wiretap.
 4        The government also provides a footnote indicating that it is possible that some
 of the fifty-six calls Defendant highlights were never given to investigating agents in the
 first place as the government may have inadvertently produced unfiltered versions of
 some interceptions while trying to correct a technical issue with its initial production
 during discovery. (ECF No. 55, PageID.2437.) The court would note that the
 government certainly owes Defendant a definitive determination of whether this
 occurred and, if so, some kind of accounting of what calls were actually given to
 investigating agents. Because of Federal Rule of Criminal Procedure 16(c), the
 government is under a continuing duty to disclose and must promptly correct such a
 material error in its previous discovery disclosure if it has not done so already. The
                                               9
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2482 Filed 09/01/21 Page 10 of 16




        The court finds that the government has established a prima facie case of proper

 minimization. Like in U.S. v. Giacalone, the government here has provided copies of the

 wiretap applications, detailed authorization orders, some agent notes, and recordings of

 the calls. Combined, this discovery fulfills the government’s initial burden of

 demonstrating the wiretap was conducted properly, so the burden now shifts to the

 defendant who must “make at least some initial showing of contested facts to be entitled

 to such a[n] evidentiary hearing.” 853 F.2d 470, 483 (6th Cir. 1988) (finding that

 because “defendants were provided with copies of all the wiretap applications and all

 the wiretap authorization orders, as well as the logs and the tapes made during the

 course of the electronic surveillance . . . the district court clearly did not abuse its

 discretion in denying an evidentiary hearing when defendants failed to show that

 minimization may not have occurred”).

        Therefore, Defendant now has the burden of “show[ing] that more effective

 minimization was possible.” Gray, 372 F.Supp.2d at 1042. To satisfy this burden, “it is

 not enough to identify particular calls which [he] contend[s] should not have been

 intercepted; [he] must establish a pattern of interception of innocent conversations

 which developed over the period of the wiretap.” United States v. Lawson, 780 F.2d

 535, 540 (6th Cir. 1985) (internal citations and quotations omitted). “If the defendant

 fails to meet this burden, the court will deny the motion to suppress, ‘even if the

 defendant has identified isolated instances where the [g]overnment failed to minimize

 non-pertinent conversations.’” Dimora, 836 F. Supp. 2d 534, 573 (quoting Gray, 372 F.




 government’s voluntary decision to produce the filtered recordings of the intercept
 means it must do so accurately.
                                               10
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2483 Filed 09/01/21 Page 11 of 16




 Supp.2d at 1042-43)). The agents’ conduct is reviewed for reasonableness. United

 States v. Feldman, 606 F.2d 673, 678 (6th Cir. 1979). The Sixth Circuit has explained

 that when “applying the reasonableness test adopted by the Supreme Court . . . [courts]

 have considered three factors in reviewing the Government’s attempts to minimize

 electronic surveillance; the nature and scope of the criminal investigation; the

 Government's reasonable expectations of the character of conversations; and, the

 extent of judicial supervision over the surveillance.” Id. Taking into consideration the

 evidence presented by Defendant, it is clear that all three of these factors weigh against

 suppression here.

        The scope of the investigation at issue was broad and included a complicated

 conspiracy between multiple individuals to bride public officials. (See ECF No. 54-2.)

 The character of at least some of the fifty-six calls in question was likely hard to

 ascertain as Rizzo regularly talked with attorneys regarding legitimate legal matters but

 sometimes mixed into these calls politically related discussions central to the agent’s

 investigation. (See, e.g., ECF No. 55, PageID.2438 (explaining the political nature of the

 contents certain calls with James McCann).) Given that the wiretap authorization was

 predicated on Rizzo’s alleged use of Defendant’s legal service as a form of bribery, and

 the relatively large number of different attorneys Rizzo communicated with during the

 five-month intercept, it is not surprising that agents would sometimes have trouble

 determining which calls to minimize as privileged. As the government points out, the

 calls identified by Defendant represent only 0.22% of the 25,000 calls intercepted, and

 while the numerical error rate is not always determinative, it is important to note that this

 error rate is significantly lower than the one in Lawson where the court found that the



                                              11
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2484 Filed 09/01/21 Page 12 of 16




 defendant had not provided any prima facie evidence of a pattern of abuse. See

 Lawson, 780 F.2d at 540 (finding that “117 of 9,000 interceptions as ‘samples’ regarding

 the lack of minimization” did not “establish a pattern of interception of innocent

 conversations”) (quotation omitted). The court concludes that the character of the

 criminal investigation, and the general nature of the calls intercepted, in the wiretaps at

 issue lead to the conclusion that the 0.22% minimization-error-rate alleged by

 Defendant does not evidence unreasonable conduct on the part of the investigating

 agents. See Dimora, 836 F. Supp. 2d at 576.

        Defendant, however, also alleges that the degree of judicial supervision is a

 factor that weighs heavily in favor of suppression because both the Rizzo and Reynolds

 wiretaps implicate attorney client privilege warranting additional protections that were

 not provided. In the past, courts have found that judicial supervision over a wiretap

 “which included the bi-monthly review of progress reports, was more than adequate

 [judicial supervision], ‘[indicating] . . . that the agents complied with the minimization

 requirements.’” United States v. McCafferty, 772 F. Supp. 2d 863, 874 (N.D. Ohio 2011)

 (quoting Gray, 372 F. Supp.2d at 1045 (citing Feldman, 606 F.2d at 678)). It is

 undisputed that similar progress reports were required, and provided, as part of the

 Rizzo and Reynolds renewal orders, so the government has presented prima facie

 evidence of compliance. (See, e.g., ECF No. 54-2, PageID.2250.)

        Defendant argues, however, that there was not sufficient judicial supervision

 because the authorizing orders themselves “improperly delegated a judicial function to

 agents of [the] executive branch” by allowing a taint team of government agents to

 screen and minimize privileged material unrelated to the investigation without a



                                               12
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2485 Filed 09/01/21 Page 13 of 16




 preliminary review by a magistrate or special master. (ECF No. 51, PageID.2173.) In

 support of his argument, Defendant relies almost entirely on a recent decision by the

 Fourth Circuit. See In re Search Warrant Issued June 13, 2019, 942 F.3d 159 (4th Cir.

 2019).

          In re Search Warrant involved the review of records seized during the execution

 of a search warrant on a Maryland law firm. Id. at 164. The law firm argued that allowing

 a government filter team to make privilege determinations regarding the firm’s records

 “inappropriately assigned judicial functions to the executive branch.” Id. The Fourth

 Circuit agreed, “[p]ut succinctly, the Privilege Assessment Provision erroneously

 authorized the executive branch—that is, the Filter Team—to make decisions on

 attorney-client privilege and the work-product doctrine.” Id. at 177. The court reasoned

 that allowing a filter team to shift through the documents “left the government's fox in

 charge of guarding the Law Firm's henhouse,” creating perverse incentives. Id. at 178.

 The end result of the court’s ruling, however, was not suppression of the documents,

 but instead injunctive relief requiring the judicial review of the privileged material. Id. at

 183.

          Defendant has cited no case law suggesting that the holding of In re Search

 Warrant has been extended to Title III wiretaps that may intercept attorney-client

 communications justifying complete suppression. See also In re Search Warrants

 Executed on Apr. 28, 2021, No. 21-MC-425 (JPO), 2021 WL 2188150, at *2 n.3

 (S.D.N.Y. May 28, 2021) (noting In re Search Warrant, 942 F.3d at 159 “did not hold

 that the government’s use of a filter team is categorically inappropriate” even when the




                                               13
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2486 Filed 09/01/21 Page 14 of 16




 search of an attorney’s office is at issue). The court finds that the wiretaps in the present

 case are easily distinguishable from this non-binding precedent for two reasons.

        First, in contrast to a search of a law firm’s records, the nature of a Title III

 wiretap is more limited in scope, and such a wiretap requires quicker investigatory

 decisions making initial review by a judicial officer impractical. Title III wiretaps are

 meant to be covert and allow investigators to expediently pursue leads that they

 uncover. If the government were required to first have any intercepts screened by a

 magistrate or court-appointed special master for attorney-client privilege, it seems likely

 that both the speed and the efficacy of the investigatory process would be

 compromised, as the information could become stale by the time it was vetted. The

 Fourth Circuit did not need to weigh such factors in its decision because the nature of

 the investigation at issue in the case was quite different. The court sees no reason to

 impose such a cumbersome and novel burden on Title III wiretaps where the amount of

 attorney-client privileged information that could potentially be uncovered is much more

 limited in scope.

        Second, unlike In re Search Warrant, the court orders presently at issue only

 authorized the intercept of two non-lawyers’ calls, and only a very small subset of the

 intercepted conversations implicate attorney-client privilege of the targeted individuals. It

 would at least be plausible to argue that the reasoning of In re Search Warrant could

 apply if the court had instead ordered an intercept of all calls to an attorney’s phone

 because the attorney-client privilege of multiple non-targeted clients would be

 implicated. But Defendant’s application of precedent to the present case would require

 the court to dispense with any limiting principle. If the court is required to directly screen



                                               14
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2487 Filed 09/01/21 Page 15 of 16




 collected evidence for attorney-client privileged here, by the same logic, any search

 warrant issued for a location (corporate office) or device (smartphone) that could

 plausibly contain some attorney-client documents would also now require the court to

 first sift through the information recovered before investigators could review it. This is

 simply not how search warrants are actually executed today.

        In sum, since all three factors considered by the Sixth Circuit in Feldman weigh

 against suppression of both the Reynolds and Rizzo wiretaps, the court concludes that

 suppression is not appropriate here. See 606 F.2d at 678.

                                     IV. CONCLUSION

        Defendant sought complete suppression of the contents of two court authorized

 Title III wiretaps due to improper minimization. The court finds that Defendant lacks

 standing as a target to challenge the government’s collection of telephone calls to which

 he was not a participant and that the court ordered minimization procedure was proper.

 Defendant has failed to present enough evidence justifying the “drastic remedy” of total

 suppression. See Dimora, 836 F. Supp. 2d at 582. Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Suppress Rizzo Title III Wiretap”

 (ECF No. 49) is DENIED.

        IT IS ORDERED that Defendant’s “Motion to Suppress Reynolds Title III Wiretap”

 (ECF No. 51) is DENIED.



                                                   s/Robert H. Cleland                        /
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
 Dated: September 1, 2021




                                              15
Case 3:19-cr-20451-RHC-RSW ECF No. 60, PageID.2488 Filed 09/01/21 Page 16 of 16




 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, September 1, 2021, by electronic and/or ordinary mail.

                                                                                      s/Lisa Wagner                   /
                                                                                      Case Manager and Deputy Clerk
                                                                                      (810) 292-6522
 S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\19-20451.SCHWARTZ.MotionstoSuppress.AAB.docx




                                                                            16
